DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s Response, filed 03/19/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Applicant’s arguments, see pages 12-13 of Applicant’s Response, filed 03/19/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William R. Allen on 04/26/2021.
The application has been amended as follows:  

1.	(Currently Amended) A system comprising:
	a computing device; and
	a computer-readable storage medium comprising a set of instructions that upon execution by the computing device cause the system to:
access reservation records stored in a reservation database that are associated with a user profile, each reservation record generated in response to reserving an itinerary;
filter the reservation records to create a filtered sub-set of reservation records, each reservation record in the filtered sub-set of reservation records having a disruption element storing data indicative of a net difference between a base state of an itinerary segment at a time of ticketing and an actual state of the itinerary segment at a time the itinerary segment terminates;  
determine, for each itinerary segment, whether a disruption event is detected using fragmented sources associated with a travel provider servicing a corresponding travel segment; 
determine, based on the from the plurality of fragmented sources, a disruption metric for each itinerary segment quantifying a relative impact of the detected disruption events on that itinerary segment using the data stored in a corresponding disruption element; 
determine a composite disruption metric for the user profile that quantifies a cumulative impact of disruption events on a user associated with the user profile over time based on the disruption metric for each itinerary segment; 
effectuate at least one mitigation option among a plurality of mitigation options based on a comparison between the composite disruption metric and a defined threshold; 
update a disruption log database with the data stored in each corresponding disruption element, the disruption metric for each itinerary segment, and the composite disruption metric, the disruption log database storing disruption-related data associated with previous itineraries corresponding to a plurality of passengers; and
present an operational dashboard having graphical user interface elements individually configured to display and dynamically update performance metrics derived from the disruption-related data stored in the disruption log database.

2.	(Original) The system of claim 1, wherein the composite disruption metric is a weighted summation of the disruption metric determined for each itinerary segment.  

3.	(Canceled) 

4.	(Previously Presented) The system of claim 1, wherein the plurality of sources include a customer management departure control system (“DCS-CM”) associated with the travel provider, a flight management departure control system (“DCS-FM”) associated with the travel provider, an inventory system associated with the travel provider, or a combination thereof.

5.	(Original) The system of claim 1, wherein the plurality of mitigation options include: 
upgrading a seating assignment of a future itinerary segment, upgrading a cabin class of a future itinerary segment, sending an apology message to the user, sending an offer to the user that is redeemable for future travel at a reduced fare, sending an offer to the user that is redeemable for future travel-related services at no cost or at a reduced cost, granting the user access to a lounge associated with a travel provider, granting the user priority on a future waitlist, avoid placing the user on a future waitlist when possible, flagging a future itinerary to notify agents of a travel provider servicing the future itinerary that the user is entitled to preferential treatment, granting the user early boarding privileges on a future itinerary segment, crediting additional points to a loyalty program account of the user, or a combination thereof.

6.	(Original) The system of claim 1, wherein the at least one mitigation option is effectuated after each itinerary associated with the filtered sub-set of reservation records has terminated.

7.	(Currently Amended) A method comprising:
accessing reservation records stored in a reservation database that are associated with a user profile, each reservation record generated in response to reserving an itinerary;
filtering the reservation records to create a filtered sub-set of reservation records, each reservation record in the filtered sub-set of reservation records having a disruption element storing data indicative of a net difference between a base state of an itinerary segment at a time of ticketing and an actual state of the itinerary segment at a time the itinerary segment terminates;  
determining, for each itinerary segment, whether a disruption event is detected using fragmented sources associated with a travel provider servicing a corresponding travel segment; 
determining, based on the from the plurality of fragmented sources, a disruption metric for each itinerary segment quantifying a relative impact of the detected disruption events on that itinerary segment using the data stored in a corresponding disruption element; 
determining a composite disruption metric for the user profile that quantifies a cumulative impact of disruption events on a user associated with the user profile over time based on the disruption metric for each itinerary segment;
effectuating at least one mitigation option among a plurality of mitigation options based on a comparison between the composite disruption metric and a defined threshold; 
updating a disruption log database with the data stored in each corresponding disruption element, the disruption metric for each itinerary segment, and the composite disruption metric, the disruption log database storing disruption-related data associated with previous itineraries corresponding to a plurality of passengers; and
presenting an operational dashboard having graphical user interface elements individually configured to display and dynamically update performance metrics derived from the disruption-related data stored in the disruption log database.

8.	(Original) The method of claim 7, wherein determining the disruption metric for each itinerary segment includes:
	applying a mitigation factor to each disruption metric to account for any mitigation options that were effectuated after a corresponding disruption event was detected.  

9.	(Original) The method of claim 7, wherein determining the composite disruption metric includes:
	applying a time dilution factor to each disruption metric that adjusts the disruption metric based on how much advance notice of a corresponding disruption event was provided, how recently the corresponding disruption event occurred, a ratio of a net difference in a scheduled arrival time of a corresponding segment following any disruption events to an overall travel time of the corresponding segment, or a combination thereof.

10.	(Cancelled) 

11.	(Previously Presented) The method of claim 7, further comprising:
identifying the at least one mitigation options from among the plurality of mitigation options using a predictive model trained using the disruption log database.

12.	(Cancelled)

13.	(Previously Presented) The method of claim 7, wherein the performance metrics measure a performance of a travel provider with respect to: a particular geographic region serviced by the travel provider, a competitor of the travel provider, a particular sub-set of customers, or a combination thereof.

14. 	(Previously Presented) The method of claim 7, further comprising:
	performing a root-cause analysis for each disruption element stored in the disruption log database using the disruption-related data.

15.	(Original) The method of claim 14, further comprising:
	analyzing results of the root-cause analysis to identify disruption event-related trends.


16.	(Original) The method of claim 7, wherein the disruption events include: a delay in an arrival time of a travel conveyance servicing the travel segment, an unscheduled stopover location being added, a scheduled stopover location being replaced with an unscheduled stopover location, a change in a cabin class associated with the travel segment, a ground transfer being added, a modification of the travel segment that results in a reduced connection time, a special service request associated with the travel segment being unfulfilled, a modification of a seat map corresponding to a travel conveyance servicing the travel segment, a modification of a seating protocol established by a travel provider operating the travel conveyance, an unscheduled gate change, a wait time for retrieval of checked baggage that exceeds a predefined threshold, or a combination thereof.

17.	(Original) The method of claim 7, wherein the defined threshold is based on: a loyalty program status of the user, a number of reservation records included in the filtered sub-set of reservation records, a magnitude of a most-recent disruption metric, a number of itineraries booked by the user within a defined preceding period, a customer lifetime value associated with the user, or a combination thereof.

18.	(Original) The method of claim 7, further comprising:
iteratively updating the composite disruption metric in response to determining that the user profile is associated with additional reservation records having a disruption element.

19.	(Previously Presented) The method of claim 7, further comprising:
granting access to additional mitigation options not among the plurality of mitigation options based on a comparison between the composite disruption metric and a critical threshold. 


20.	(Currently Amended) A non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution by a processor of a computing device cause the computing device to:
access reservation records stored in a reservation database that are associated with a user profile, each reservation record generated in response to reserving an itinerary;
filter the reservation records to create a filtered sub-set of reservation records, each reservation record in the filtered sub-set of reservation records having a disruption element storing data indicative of a net difference between a base state of an itinerary segment at a time of ticketing and an actual state of the itinerary segment at a time the itinerary segment terminates; 
determine, for each itinerary segment, whether a disruption event is detected using fragmented sources associated with a travel provider servicing a corresponding travel segment; 
determine, based on the from the plurality of fragmented sources, a disruption metric for each itinerary segment quantifying a relative impact of the detected disruption events on that itinerary segment using the data stored in a corresponding disruption element; 
determine a composite disruption metric for the user profile that quantifies a cumulative impact of disruption events on a user associated with the user profile over time based on the disruption metric for each itinerary segment; 
effectuate at least one mitigation option among a plurality of mitigation options based on a comparison between the composite disruption metric and a defined threshold; 
update a disruption log database with the data stored in each corresponding disruption element, the disruption metric for each itinerary segment, and the composite disruption metric, the disruption log database storing disruption-related data associated with previous itineraries corresponding to a plurality of passengers; and
present an operational dashboard having graphical user interface elements individually configured to display and dynamically update performance metrics derived from the disruption-related data stored in the disruption log database.

21. 	(Previously Presented) The system of claim 1, wherein the set of instructions upon execution by the computing device further cause the system to: 
	perform a root-cause analysis for each disruption element stored in the disruption log database using the disruption-related data.

22. 	(Previously Presented) The system of claim 21, wherein the set of instructions upon execution by the computing device further cause the system to: 
analyze results of the root-cause analysis to identify disruption event-related trends.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1 and 7 (and their dependents) the prior art does not teach, in the context of the system and methods for effectuation mitigation options recited, that an operational dashboard is presented which has GUI elements which display and dynamically update performance metrics derived from the disruption-related data stored in the disruption log database. Such a combination of elements (using the disruption metric data determined and then updated into the database) is not taught or suggested by the prior art.
Regarding the direction of claims 1 and 7 (and their dependents) to patent eligible subject matter under 35 U.S.C. 101, the claims recited an ordered combination of elements which amounts to a practical application of any recited abstract ideas. In particular, the claims monitor a plurality of disparate fragmented data sources to detect whether there is a delay to a plurality of itinerary segments, determines a composite disruption metric, effectuates a mitigation option, updates a disruption log and then presents an operational dashboard having GUI elements which display and update performance metrics derived from the disruption related data in the database. Such an ordered combination of elements represents a technical improvement in the art of reservations since it allows for the detection of disruption events using fragmented sources (allowing for detection of these events event when complete data is not available from a single source) and further allows for effectuating mitigation options while presenting an operational dashboard that monitors performance metrics. Such an ordered combination of elements amounts to an improved system for detecting, mitigating, and tracking of disruption events in the realm of reservations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., "Comparative Analysis on Propagation Effects of Flight Delays: A Case Study of China Airlines", Journal of Advanced Transportation Volume 2018  
Wu generally teaches a system and method for calculating cascading effects of flight delays, but is silent as to the limitations outlined above in the novelty/non-obviousness section of the Examiner’s Statement of Reasons for Allowance above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628